DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the aperture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-15, 17-21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz-Uribe et al (US PGPub 2005/0024433).
Regarding Claim 1, Cruz-Uribe et al teaches a microfluidic system (shown in Figure 3 as fluid ejector head 3) comprising: a body (body containing chamber layer 326 and fluid ejection chamber 327) including an interior wall (referred to as substrate 360) that at least partially defines an interior space for receipt of fluid (see [0036]); and a photodetector (330) disposed on the interior wall (substrate 360) and positioned to receive light (wherein light is received from photon source 340) from fluid in the interior space for generating an electrical signal representative of the received light (see [0035]-[0036] and [0041]-[0042]).
Regarding Claims 2-3, Cruz-Uribe et al teaches that the body comprises a substrate (substrate 360), which is transparent, comprising a side upon which the photodetector is disposed (see Figure 3 and [0035]-[0036]).
Regarding Claim 4, Cruz-Uribe et al teaches that the body comprises a top plate (referred to as a nozzle layer 325) and a bottom plate (referred to as substrate 360), wherein the top plate and the bottom plate are attached together one of permanently or non-permanently, and wherein the bottom plate and the top plate define the interior space (containing chamber layer 326 and fluid ejection layer 327) therebetween (see [0036] and Figure 3). 
Regarding Claim 8, Cruz-Uribe et al teaches the interior space (chamber layer 326) comprises a microfluidic channel (referred to as fluid inlet channels and a fluid distribution manifold) for receiving a continuous flow of fluid, or a surface for receipt of a droplet of fluid (see [0036]). 

Regarding Claim 10, Cruz-Uribe et al teaches that  the photodetector comprises one of a p-n junction, a p-i-n junction, an avalanche photodiode, a phototransistor, a diode, transistor, or semiconductor device that converts the received light to current (see [0023] and [0040]). 
Regarding Claim 11, Cruz-Uribe et al teaches an aperture (bore 329) which is a first aperture, and wherein the photodetector defines a second aperture that extends between the first aperture and the interior space (formed by chamber layer 326) (see [0035], [0040] and [0041]). 
Regarding Claim 12, Cruz-Uribe et al teaches that the photodetector (330) is substantially annular in shape, and wherein the second aperture extends through approximately a center of the photodetector (see Figure 3 and [0041]). 
Regarding Claim 13. Cruz-Uribe et al teaches that the light received by the photodetector is fluorescence from the fluid (see [0047]). 
Regarding Claims 14-15, Cruz-Uribe et al teaches that the photodetector (330) comprises the photodetector comprises a plurality of layers including a p-Si epilayer (p+ - type polysilicon layer 371) and an n-Si epilayer (n+ - type polysilicon layer 373) , wherein the p-Si epilayer and the n-Si epilayer contact each other, and wherein the 
Regarding Claim 17, Cruz-Uribe et al teaches that the photodetector (330) is positioned in the interior space such that the photodetector contacts the fluid when the fluid is in the interior space (see [0035] and [0040]). 
Regarding Claim 18, Cruz-Uribe et al teaches that the body defines an aperture (referred to as bore 329) that extends between the interior space and outside of the body, and wherein the microfluidic system further comprises a light source (referred to as photon source 340) configured to direct light to the interior space for illuminating fluid in the interior space for illuminating fluid in the interior space (see [0035], [0041] and Figure 3). 
Regarding Claim 19, Cruz-Uribe et al teaches that the body includes a portion that is transparent (wherein substrate 360 is transparent) for allowing light to pass from outside the body to the interior space, and wherein the microfluidic system further comprises a light source (referred to as photon source 340) configured to direct light to the interior space for illuminating fluid in the interior space for illuminating fluid in the interior space (see [0035], [0041] and Figure 3).
Regarding Claim 20, Cruz-Uribe et al teaches a method of producing a microfluidic system (the fluid ejector head) (see Figure 9 and [0052]), the method comprising: fabricating a photodetector (such as photodetector 330 or another such photodetector) on a side of a substrate (360); and using the substrate to form a body with an interior space (wherein the interior space includes fluid ejection chamber 327 and chamber layer 326) for receipt of fluid, the photodetector being positioned within the 
Regarding Claim 21, Cruz-Uribe et al teaches that the body comprises a top plate (such as nozzle layer 325) and a bottom plate (such as substrate 360), and wherein the method further comprises attaching the top plate and the bottom plate together to define the interior space therebetween (see [0052]-[0054] and [0059]). 
Regarding Claims 24-25, Cruz-Uribe et al teaches wherein the bottom plate and interior space (substrate 360 and chamber layer 326) includes microfluidic structures (such as a microfluidic channel) for receiving a continuous flow of fluid, or a surface for receipt of a droplet of fluid (see [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Uribe et al as applied to claims 4 and 21 above, and further in view of Cho et al (US PGPub 2016/0049528).
Regarding Claim 5, Cruz-Uribe et al teaches that the bottom plate (substrate 360) comprises silicon (see [0003], [0031] and [0035]).
Cruz-Uribe et al does not disclose that the silicon bottom plate includes one of an anti-reflection coating and a fluoropolymer.
However, in the analogous art of photoelectric conversion devices, Cho et al teaches a photoelectric conversion device 100a, which may include a substrate 110, a PD 120, a reflective layer 130, a microlens 140, and an anti-reflection layer 150.The anti-reflection layer 150 may be formed on a first surface 112 of the substrate 110. The anti-reflection layer 150 may reduce the reflection of light incident to the substrate 110 see [0124]-[0125]). It would have been obvious to one of ordinary skill in the art to modify the silicon substrate of Cruz-Uribe et al by further incorporating an anti-reflection coating (such as layer 150 of Cho et al) for the benefit of reducing the reflection of light incident on the substrate. 
Regarding Claim 22, Cruz-Uribe et al teaches that the bottom plate comprises a first layer comprising a mechanical bottom plate support (since bottom plate is a silicon substrate 360, providing mechanical support) (see [0035] and [0052]).
Cruz-Uribe et al does not explicitly disclose subsequent layers that provide or enhance optical and fluidic system functions.
. 
Claims 6, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Uribe et al as applied to claim 4 above, and further in view of Garrell et al (US PGPub 2012/0000777).
Regarding Claims 6 and 23, Cruz-Uribe et al teaches that the bottom plate (substrate 360) comprises silicon, which would form the first layer of the bottom plate (see [0003], [0031] and [0035]).
Cruz-Uribe et al does not teach that the bottom plate further comprises a second layer comprising SiO2, a third layer comprising Si3N4, a fourth layer comprising indium tin oxide (ITO), a fifth layer comprising parylene, and a sixth layer comprising a hydrophobic coating (such as Cytop).
However, in the analogous art of photoelectric conversion devices, Garrell et al teaches that the first electrode plate includes a substrate and an electrode layer. The substrate can be a rectangular plate or wafer formed from a composition such as glass, 
Regarding Claim 7, Cruz-Uribe et al does not disclose that the bottom plate further includes a gasket. 
	However, in the analogous art of photoelectric conversion devices, Garrell et al teaches that the first electrode plate and the second electrode plate are arranged in parallel. The spacers of the spacing structure are disposed between the first electrode plate and the second electrode plate, so that a space or gap is defined between the first electrode plate and the second electrode plate. Some embodiments of the invention include a gap-control device as a way to continuously vary the spacing between the plates. The gap can be varied continuously from about 10 microns several mm. For descriptions of such gap control device embodiments, the contents of which are incorporated by reference. Alternatively, one can use fabricated ridges or posts, or even gaskets or tape spacers to provide a gap of a fixed size (see [0043]). Therefore it would have been obvious to one of ordinary skill in the art to incorporate a gasket on the bottom plate of Cruz-Uribe et al for the benefit of providing a gap of a fixed size. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Uribe et al as applied to claim 1 above, and further in view of Packirisamy et al (US PGPub 2011/0262307). 

Cruz-Uribe et al doesn’t teach that the optical source configured to be coupled to fluid in the interior space through the aperture via an optical fiber.
In the analogous art of microfluidic devices, Packirisamy et al teaches that its microfluidic device includes a detector using one or more of the detection elements may include, but are not limited to, a lens coupled to an optical fiber where the optical fiber is connected to an external photodiode or spectrometer, a photodiode in close proximity to the reaction chamber, with or without a lens, or a micro-spectrometer including a photodetector integrated in the chip, with or without a lens, and an optical waveguide between the lens and micro-spectrometer. In some embodiments, coupling optics may be used to couple light from the reaction chamber into the waveguide and/or the waveguide into the micro-spectrometer (see [0027]). The fluorescence emitted in a direction toward a top surface of the top layer 110 is collected by the lens 140 and is coupled into the optical fiber 145. The optical fiber 145 is coupled to a measurement recording device to provide an indication of the amount of fluorescence in the sample (see [0089]). Therefore the optical fibers serves to collect fluorescence emitted from the microfluidic chamber 150 (see [0095]). It would have been obvious to one of ordinary skill in the art to utilize an optical fiber coupled to the optical source for the benefit of providing an indication of the amount of fluorescence in the sample by collecting such fluorescence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797